PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/369,666
Filing Date: 27 Jun 2014
Appellant(s): Kruger et al.



__________________
Xin Dai
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/13/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/17/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.

Claims 32-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaguro et al. (JP 2001-146627) in view of (Guffey (US 2007/0123123) OR McGregor et al. (US 5,429,869) OR Bloch (US 7,401,460)) in view of Najotte et al. (US 5,376,412).

Claims 32-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaguro et al. (JP 2001-146627) in view of (Guffey (US 2007/0123123) OR McGregor et al. (US 5,429,869) OR Bloch (US 7,401,460)) in view of Handbook of Plastics Joining (Second Edition): Chapter 17 – Adhesive Bonding, herein referred to as “Chapter 17”.  






(2) Response to Arguments

I.	The Cited Prior Art Teaches the Claimed Invention
A.	Claims 32-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaguro et al. (JP 2001-146627) in view of (Guffey (US 2007/0123123) OR McGregor et al. (US 5,429,869) OR Bloch (US 7,401,460)) in view of Najotte et al. (US 5,376,412).
Claim 32 recites “adhesive agents arranged between the core and the coating” (line 12).
 Appellant argued that Najotte’s teaching of using liquid impregnating resin teaches away from adhesive agents arranged between coextruded core and the coating.  
This argument is not persuasive.  While the claims disclose that the core and the coating is made from coextrusion process, this coextrusion process is not directed to the application of the adhesive agents. The instant specification is silent on how the adhesive agent is arranged.  Thus, the examiner contends that using liquid impregnation for the application of adhesive agents would have been obvious to one of ordinary skill in the art absent evidence to the contrary.  

Appellant argued that since the claimed invention includes “a coating coextruded with the core” (line 3), the core has a structural element of being single and continuous.  Given that Najotte discloses plurality of discontinuous fibers are used instead of a continuous “core”, appellant argues that the combination of Otagura and Najotte is improper. 


The examiner respectfully disagrees.  Although Najotte discloses the usage of discontinuous fibers, Najotte discloses that a continuous thread is prepared by drawing-twisting discontinuous fibers.  The continuous thread (core) is produced before coating the thread (col. 1, lines 30-36 and 60-69).  The manipulation of these discontinuous fibers to produce a continuous thread reads upon a continuous core.  Given that Najotte discloses continuous thread/core in the same field of endeavor, Najotte’s product is not distinct from the claim invention.
Nevertheless, even if Najotte failed to disclose a core, which the examiner does not contend, Najotte is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Rather this reference teaches a certain concept, namely cyanoacrylate adhesive agent between a core and a coating in order to produce a string that can be subjected to tensile strength, and in combination with the primary reference, discloses the presently claimed invention.  Otaguro discloses a continuous core (All Figs and claim 1).
	As to appellant’s arguments directed to dependent claims as being patentable due to their dependency to their respective claims, the rejection of claim 32 is being maintained.  Appellant have not separately argued the patentability of the dependent claims.  Thus, dependent claims are also being rejected.




B.	Claims 32-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaguro et al. (JP 2001-146627) in view of (Guffey (US 2007/0123123) OR McGregor et al. (US 5,429,869) OR Bloch (US 7,401,460)) in view of Handbook of Plastics Joining (Second Edition): Chapter 17 – Adhesive Bonding, herein referred to as “Chapter 17”.  
Appellant has not provided any remarks for this rejection.  Therefore, the examiner respectfully asserts that claims 32-37 and 39 is not patentable over the prior art cited.   
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        


Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785
                                                                                                                                                                                           /CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.